Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/16/2021 has been entered and considered. Upon entering, claims 3, 6, 16, 17 have been amended.
Response to Arguments
Applicant's arguments filed on 04/16/2021 have been fully considered but they are not persuasive. Applicant argues that Atluri does not disclose a circuit arrangement for supplying a fully electric vehicle with power since the vehicle of Atluri is a hybrid vehicle. The Examiner respectfully does not agree. 
First, in the claim does not disclose “a fully electric vehicle”. 
Second, Atluri discloses a hybrid vehicle which can operate as an electric vehicle by an electric motor without using an engine and battery is used as a power source for driving the electric motor of vehicle.
Therefore, the rejection is maintained. 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites “where the electric machine to which the first output is configured to be connected to is the traction engine of the electric vehicle” is unclear because why the terminal of battery connects to traction engine, the traction engine is defined as:

    PNG
    media_image1.png
    607
    580
    media_image1.png
    Greyscale


For purpose of examination limitations will read as “where the electric machine to which the first output is configured to be connected to the traction motor of the electric vehicle”.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-6, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atluri et al. (US 2016/0272191).
Regarding claim 1, Atluri discloses a circuit arrangement [Figs. 1, 3] for supplying an electric vehicle with power [par 0031], the circuit arrangement comprising: a battery [40] with a first terminal [+ terminal] and a second terminal [- terminal], a reference potential terminal directly connected to the second terminal of the battery [negative terminal of battery 40 coupled to ground line 65], a first output that is coupled to the first terminal of the battery via a first switch [62] and that is configured to be connected to an electric machine [38] of the electric vehicle, and a second output [input of switch 64] that is coupled to the first terminal of the battery and that is configured to be connected to a power net [auxiliary electrical system 56] of the electric vehicle. 
Regarding claim 2, Atluri further discloses where the electric vehicle is at least one of: a craft that can move on ground, a craft that can move in the air, a craft that can move on and/or in water [par 0022]. 
Regarding claim 5, Atluri further discloses where the second output is coupled to the first terminal of the battery via a second switch [64, see Fig 1, 3]. 
Regarding claim 6, Atluri further discloses where the electric machine to which the first output is configured to be connected to is the traction (engine) motor of the electric vehicle [See Fig. 1, 3]. 
Regarding claim 16, Atluri discloses a power system for an electric vehicle [Figs. 1, 3], the power system comprising: a circuit arrangement [Figs. 1, 3] comprising: - a battery [40] with a first terminal [+ terminal] and a second terminal [- terminal], - a reference potential terminal directly connected to the second terminal of the battery [negative terminal of battery 40 coupled to ground line 65], - a first output that is coupled to the first terminal of the battery via a first switch [62] and that is configured to be connected to an electric machine [38] of the electric vehicle [see Fig. 1], and - a second output [input of switch 64] that is coupled to the first terminal of the battery and that is configured to be connected to a power net of the electric vehicle [auxiliary  electrical system 56 @ Fig. 1]. 
Regarding claim 17, Atluri further discloses where the electric machine and the power net are supplied with the same voltage level by the battery [par 0044 and 0049]. 
Regarding claim 18, Atluri further discloses where the electric machine is only powered by the battery [see Figs. 1, 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al.
Regarding claim 3, Atluri discloses where a battery voltage which can be tapped between the first terminal and the second terminal of the battery is at most 48 V par 0044] but does not teach at most 60V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide 60 volt into system of Atluri, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al. as applied to claim 1 above, and further in view of Yoshida  et al. (US 2017/0352931).
Regarding claim 4, Atluri discloses all limitations of claim 1 above but fails to teach where the second output is directly and permanently coupled to the first terminal of the battery.
Yoshida teaches the second output is directly and permanently coupled to the first terminal of the battery [see Fig. 13].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Yoshida into the battery system of Atluri in order to provide power to the auxiliary electrical loads from battery without any interruption.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al. as applied to claim 1 above, and further in view of Thalheim et al. (US 7,252,540).
Regarding claim 7, Atluri discloses all limitations of claim 1 above but fails to teach where the first switch comprises at least two sub-switches arranged in at least two parallel lines where the parallel lines are connected with each other by an inductive connection which comprises at least one inductivity. 
Thalheim teaches a switch comprises at least two sub-switches arranged in at least two parallel lines where the parallel lines are connected with each other by an inductive connection which comprises at least one inductivity [see Fig. 3a].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the . 

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al. as applied to claim 1 above, and further in view of Gardner (EP 0332475).
Regarding claim 8, Atluri discloses all limitations of claim 1 above but fails to teach where the first terminal and the second terminal of the battery are coplanar or coaxial. 
Gardner teaches the first terminal [248] and the second terminal [250] of the battery are coplanar [see Figs. 18, 19; col.13, lines 29-49; page 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Gardner into the battery system of Atluri in order to provide more convenient to technician for battery maintenance or replacement.
Regarding claim 8, Atluri discloses all limitations of claim 1 above but fails to teach where the first terminal and/or the second terminal of the battery comprise at least two contacts, respectively. 
Gardner teaches the first terminal and/or the second terminal of the battery comprise at least two contacts, respectively [248, 250 @ Fig. 19].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Gardner into the battery system of Atluri in order to provide for quick connecting or disconnecting battery when schedule for maintenance or replacement.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Atluri as applied to claim 1 above, and further in view of Kim et al. (US 2013/0113495).
Regarding claim 10, Atluri discloses all limitations of claim 1 but fails to teaches where the battery comprises at least one line of battery cells, where a first group comprises a plurality of battery cells connected to each other in parallel, a second group comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells. 
Kim teaches a battery [Fig. 1] comprises at least one line of battery cells [102], where a first group comprises a plurality of battery cells connected to each other in parallel, a second group comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells [see Fig. 1, par 0057-0061].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of Atluri in order to provide stable power to load even when increasing load occurs.
Regarding claim 11, the combination including Kim further discloses where the line is connected to at least one further line in parallel, where the further line comprises the same features as the line, and a fuse is connected to a circuit node of the line and to a circuit node of the further line [par 0010-0011, 0023-0024, 0077, 0105 and claim 3]. 
Regarding claim 12, the combination including Kim further discloses where the fuse is a positive temperature coefficient thermistor [par 0077 (Passive circuit-breakers such as fuses or positive temperature coefficients limit)].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Atluri as applied to claim 1 above, and further in view of Aoshima et al. (US 2010/0185450).
Regarding claim 13, Atluri discloses all limitations of claim 1 above but fails to teach where the battery comprises at least two battery modules. 
Aoshima teaches a battery system 1000 includes four assembled battery module sets 200, 300, 400, and 500 connected in a series parallel structure [par 0148, Fig. 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of Atluri in order to reduce heat and increase life span of the battery system when high loads in used.
Regarding claim 14, the combination including Aoshima further discloses where the at least two battery modules are configured to be electrically coupled to the electric machine of the electric vehicle [see Fig. 2]. 
Regarding claim 15, the combination including Aoshima further discloses where the at least two battery modules are arranged in parallel and each battery module is assigned a respective switch to activate and/or deactivate the respective battery module [see Fig. 2]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN T VU/Primary Examiner, Art Unit 2836